FILED
                              NOT FOR PUBLICATION                           JUL 02 2014

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10160

             Plaintiff - Appellee,                D.C. No. 3:12-cr-00262-JSW-1

  v.
                                                  MEMORANDUM *
PEDRO RODRIGUEZ,

             Defendant - Appellant.


                      Appeal from the United States District Court
                         for the Northern District of California
                       Jeffrey S. White, District Judge, Presiding

                                Submitted June 11, 2014**
                                San Francisco, California

Before: O’SCANNLAIN and BEA, Circuit Judges, and HAYES, District Judge.***




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
       ***
            The Honorable William Q. Hayes, United States District Judge for the
Southern District of California, sitting by designation.
      Rodriguez appeals from the 150-month sentence imposed following his

guilty plea conviction for drug crimes involving importation of methamphetamine

and cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 952(a), and 963. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rodriguez contends that the district court erred at sentencing by denying him

a minor role adjustment and failing to grant safety valve. Rodriguez asserts that

the sentence imposed was procedurally flawed and substantively unreasonable.

      The district court properly considered the particular facts regarding this

particular defendant and did not clearly err by determining that Rodriguez was not

eligible for the minor role adjustment. See United States v. Rodriguez-Castro, 641
F.3d 1189, 1193 (9th Cir. 2011). Since Rodriguez repeatedly refused to answer

questions related to his co-conspirators in the proffer, the district court did not

clearly err in determining that Rodriguez did not meet his burden to show his

eligibility for safety valve relief. See United States v. Mejia-Pimental, 477 F.3d
1100, 1105 (9th Cir. 2007).

      The district court correctly calculated the guideline range to be 210 to 262

months. The 150-month sentence imposed by the district court was not

procedurally flawed or substantively unreasonable. See United States v. Carty, 520
F.3d 984, 991–994 (9th Cir. 2008).


                                            2
AFFIRMED.




            3